Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

Civil Action No.:
SOLAX ENERGIA ALTIPLANO S.A. DE.
C.V. AND SOLAX ENERGY LLC,

Plaintiffs ,
v.

ITHUBA CREDIT CORPORATION;
ITHUBA SAVINGS AND CREDIT; ITHUBA
INVESTMENT BANK AND STATUTORY
TRUST; ITHUBA BUSINESS ADVISORY
SERVICES, INC.; ITHUBA HOLDINGS,
INC.; ISCC GROUP OF COMPANIES, JEAN
BILALA AND SEFUDI PAUL MALEKA,

Defendants

 

 

COMPLAINT AND JURY DEMAND

Plaintiffs Solax Energia Altiplano S.A. DE. C.V. and Solax Energy LLC (collectively,
“Solax’’), by and through its attorneys, Wilson Elser Moskowitz Edelman & Dicker LLP, as and
for its complaint against Ithuba Credit Corporation; Ithuba Savings and Credit; Ithuba Investment
Bank and Statutory Trust; Ithuba Business Advisory Services, Inc.; Ithuba Holdings, Inc.; and
ISSC Group (collectively, the “Ithuba Defendants’), Jean Bilala (“Defendant Bilala”) and Sefudi

Paul Maleka (“Defendant Sefudi”) (collectively, the “Defendants”), hereby allege as follows:
NATURE OF ACTION

1. This is an action in law and equity for Breach of Contract, Money Had and Received,
Unjust Enrichment, Fraud and Fraudulent Misrepresentation, Promissory Estoppel, and

Conversion.

411455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 2 of 21

PARTIES

2. Plaintiff Solax Energia Altiplano $.A. DE. C.V. (“Solax §.A.”) is a corporation
organized under the laws of Mexico, having an address and principal place of business at Av.
Monsenor Joaquin Antonio Penalosa 280. Col El Paseo, San Luis Potosi, SLP, Mexico.

3. Plaintiff Solax Energy LLC (“Solax LLC”) is a Texas Limited Liability Company with
a principal place of business 1920 McKinney Avenue, Fl. 7, Dallas TX 75201. Solax Energy LLC
is a U.S. representative office of Solax S.A.

4, At all times hereunder, Solax LLC represented the interests of Solax S.A. in connection
with the transactions set forth in detail below, expending monetary and personnel resources in an
effort to secure performance from the Defendants in connection with the promised loan. Solax $8.A.
and Solax LLC are referred to collectively herein as “Solax’” or “Plaintiffs.”

5. Upon information and belief, Defendant Ithuba Credit Corporation is a Corporation
organized under the laws of the State of Ohio, with a principal place of business located at 4332
Dresden Street, Apt. 304, Columbus, Ohio 43224, and an additional place of business at One World
Trade Center, Suite 8500, New York, NY 10007.

6. Upon information and belief, Defendant Ithuba Savings and Credit is a South African
Primary Co-Operative with a principal place of business at 8 Wolhuter Street, Welgemoed, Western
Cape, 7530.

7. Upon information and belief, Defendant Ithuba Investment Bank and Statutory Trust is
an entity organized under the laws of the state of Connecticut with a principal place of business
located at One World Trade Center, Suite 8500, New York, NY 10007 and an additional place of

business at 14 Wall Street, 20" Floor, New York, NY.

11455019v.1

 
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 3 of 21

8. Upon information and belief, Defendant Ithuba Business Advisory Services, Inc. is a
corporation organized under the laws of the state of Ohio with a principal place of business located
at 4332 Dresden Street, Apt. 304, Columbus, Ohio 43224.

9. Upon information and belief, Defendant Ithuba Holdings, Inc. is a corporation orgamzed
under the laws of the state of Ohio, with a principal place of business located at 4332 Dresden
Street, Apt. 304, Columbus, Ohio 43224.

10. Upon information and belief, ISCC Group is a South African Primary Co-Operative with
a principal place of business at 8 Wolhuter Street, Welgemoed, Western Cape, 7530.

11. Upon information and belief, Jean Bilala is a South African National and either Chairman
or Chief Executive Officer of each of the Ithuba Defendants.

12. Upon information and belief, Sefudi Paul Maleka, is a South African National, who
personally facilitated the transactions set forth below. Defendant Sefudi is the principal of the

Sefudi Group.
JURISDICTION AND VENUE

13. This Court has original jurisdiction over the subject matter of this action pursuant to 28
U.S.C. §1332; there is a complete diversity of citizenship in that the citizenship of each Plaintiff is
diverse from the citizenship of each Defendant and the matter in controversy exceeds the sum or
value of $75,000.

14. This Court has personal jurisdiction over Defendants because Defendant Ithuba
Investment Bank has a principal place of business in the State of New York, and the other Ithuba
Defendants and Defendant Bilala are the a/ter egos of Defendant Ithuba Investment Bank as set

forth further below.

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 4 of 21

15. This Court also has personal jurisdiction over Defendants because Defendants
transacted business in the State of New York, contracted to supply goods or services within the
State of New York and those contracted-for services are the basis for the instant claims.

16. This Court also has personal jurisdiction over the Ithuba Defendants and Defendant
Bilala because the Ithuba Defendants use or possess real property within New York and the

instant causes of action arise from the Ithuba Defendants’ use and possession of that property.

17. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendant Ithuba
Investment Bank and Statutory Trust has a principal place of business in this district and a

substantial part of the events giving rise to the claims occurred in this district.
BACKGROUND FACTS

18. Solax 8. A. is aleading solar energy company located in Mexico. In or about December
2013, Solax 8.A. received a license from Mexico to proceed with building a37 Mega Watt solar
farm in Villa de Arista, San Luis Potosi, Mexico.

19. The building of the San Luis Potosi solar farm was to be the first phase of a seven-phase
project to build solar farms with a total of 900 Mega Watts of power across multiple areas.

20. Solax $.A. needed to secure a $100,000,000 loan to begin its first phase of construction.

21.  Inoraround June 2018, Solax S.A. was introduced to a South African loan broker, Sefudi
Group LTD (“Sefudi Group”).

22. In or around August 2018, executives from Solax and their representatives travelled to
Johannesburg, South Africa, to meet the principal of Sefudi Group, Defendant Sefudi Paul Maleka.

Solax and its representatives, on the one hand, and Sefudi Group and Defendant Sefudi, on the other

11455019v.4
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 5 of 21

hand, intended to carry out due diligence regarding securing a $100,000,000 (USD) loan for Solax
S.A.

23.  Onor about August 13, 2018, executives and representatives of Solax, Sefudi Group and
Defendant Sefudi held a meeting with one representative from the South African bank Ithuba
Savings and Credit Corporation. The meeting took place in Johannesburg, South Africa.

24. Near the end of the August 13, 2018 meeting, aloan agreement (“Loan Agreement”) was
executed between Solax S.A. and Sefudi Group. A true and correct copy of loan agreement is
annexed hereto as Exhibit 1.

25. The Loan Agreement stated that its purpose was to raise $100,000,000 USD and loan
that money to Solax S.A. for the construction of Phase 1 and Phase 2 of the Solax §.A. solar park
complex in San Luis Potosi, México. Ithuba Savings and Credit Corp. was to raise the funds and
make the loan.

26. The Loan Agreement stated that the bank to fund the loan is ISC Bank.

27. The Loan Agreement stated that Solax S.A. was to pay an upfront a monetization fee of
$780,000 (USD) (“Monetization Fee’) to the lender bank, ISC Bank, located in Germany.

28. An attachmerit to the Loan Agreement stated that “due to Bank raising unacceptable
issues, we hereby change Banking Coordinates to the head office of ISC,” and then lists Ithuba
Savings and Credit Corp. located in Indonesia.

29. Upon information and belief, on or about August 13, 2018, Sefudi Group and one or
more of the Ithuba Defendants, through their attorneys at Eurpolaw Group Incorporated, entered
into a contract whereby the Ithuba Defendants would fund a loan to Solax S.A. for the amount of

$100,000,000 (USD) to be paid in two tranches.

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 6 of 21

30.  Solax $.A. and Solax LLC are third-party beneficiaries to the contract between Sefudi
Group and the Ithuba Defendants.

31.  Onor about August 20, 2018, Solax $.A. submitted a wire transfer to Sefudi Group for
the amount of $780,000 (USD). A copy of the wire transfer confirmation is attached hereto as
Exhibit 2.

32. Upon information and belief, the $780,000 (USD) that Solax S.A. wired to Sefudi Group
was transferred to Europlaw Group Incorporated and was then transferred to an account for Ithuba
Credit Corporation.

33. The Loan Agreement provided timelines by which the Ithuba Defendants were to make
payments under the loan. The first tranche of $40,000,000 (USD) was to be received within 45 days
of August 19, 2018, and the second tranche of $60,000,000 (USD) was to be received within 60
days of receipt of the first tranche.

34. As of the filing of this Complaint, no payments under the loan have been made and the
Monetization Fee was never returned to Solax S.A.

35. On or around December 21, 2018, Solax received a letter from Defendant Sefudi and
Sefudi Group stating that they were working “timorously and anxiously” to conclude the fund
payments before December 25, 2018. Solax relied on the above-referenced representations in
proceeding with its construction project in Mexico.

36. The funding did not happen before December 25, 2018.

37. On or around January 9, 2018, Sefudi Group received a progress letter signed by the
Compliance and Administrative Officer of Ithuba Credit Corporati on, Hannes van Niekerk, stating
that while it was difficult to commit to exact dates, the funding is still alive and the funds would be

available soon. Mr. van Nickerk further stated that the Ithuba Defendants did not want the contract

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 7 of 21

to be cancelled when they were so close to execution of the payments. Defendant Sefudi shared this
letter with Solax, which relied on the above-referenced representations in proceeding with its
construction project in Mexico.

38. On or about April 5, 2019, Sefudi Group received another letter from the Ithuba
Defendants promising that the funding would be released on or before April 15, 2019. Defendant
Sefudi shared this letter with Solax, which relied on the above-referenced representations in
proceeding with its construction project in Mexico.

39. The funds were not released on or before April 15, 2019.

40. On or about April 23, 2019, Solax’s representatives sent a letter to Sefudi Group and
Defendant Sefudi, updating them on the business risks and damages that Solax was incurring due
to the delay in funding and asking when Solax can expect the funds to be released. Solax’s
representatives further asked for a meeting with Jean Bilala, CEO and/or Chairman of each of the
Ithuba Defendants.

41. Onor about April 24, 2019, Sefudi Group received a letter from the Ithuba Defendants,
stating that the loan process was in the absolute final stage. Defendant Sefudi shared this letter with
Solax, which relied on the above-referenced representations in proceeding with its construction
project in Mexico.

42. Upon information and belief, in or about May, 2019, one or more of the Ithuba
Defendants allegedly acquired a banking license in the United States.

43. After the Ithuba Defendants allegedly acquired their United States banking license, on
or about May 2019, Defendants and their representatives represented to Solax that the funding
process for the loan to Solax was moved to New York, United States, meaning that the loan tranches

will be funded through the Ithuba Defendants’ New York office.

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 8 of 21

44. Upon information and belief, the only physical office(s) and/or branch(es) that the Ithuba
Defendants maintain in the United States are located in New York, NY.

45. On or about May 15, 2019, Sefudi Group received a letter from the Ithuba Defendants
stating that the loan was an international transaction and therefore must be cleared by many
authorities, including those in Hong Kong, Jakarta, and the United States. The letter stated that the
funding was coming soon. Defendant Sefudi shared this letter with Solax, which relied on the
above-referenced representations in proceeding with its construction project in Mexico.

46. -On or about May 24, 2019, Sefudi Group received a letter from the Ithuba Defendants
stating that the funding was still on track. The letter stated that the new loan execution dates would
be provided no later than May 13, 2019, and that the first tranche under the loan would be made on
or before June 15, 2019, but no later than June 21, 2019. Defendant Sefudi shared this letter with
Solax, which relied on the above-referenced representations in proceeding with its construction
project in Mexico.

47. No payment under the loan was made by June 21, 2019.

48. On or about June 13, 2019, Sefudi Group received a letter from the Ithuba Defendants
stating that the funding was still on track and that the first payment under the loan would be made
on or before July 5, 2019. This letter also stated that the “successful entry of Ithuba Savings and
Credit Corp. in the USA Banking System is a great achievement.” Defendant Sefudi shared this
letter with Solax, which relied on the above-referenced representations in proceeding with its
construction project in Mexico.

49. The loan payment was not made on or before July 5, 2019.

50. On or about July 16, 2019, Sefudi Group received a letter from the Ithuba Defendants

stating that the funding 1s still on track and that the first payment under the loan would likely be

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 9 of 21

made before the end of July 2019. The letter further stated that the “successful entry of Ithuba
Savings and Credit Corp in the USA Banking System requires huge responsibility [sic],” in an
attempt to explain away the continuous delays with the loan that by then spanned to almost a full
year. Defendant Sefudi shared this letter with Solax, which relied on the above-referenced
representations in proceeding with its construction project in Mexico.

51. No payment under the loan was made before the end of July 2019.

$2. On or about August 12, 2019, Sefudi Group received a letter from the Ithuba Defendants
stating that the funding was still on track and that the first payment under the loan would be made
within ten days. The letter further stated that the “successful entry of Ithuba Savings and Credit
Corp in the USA Banking System took us to the level of a highly regulated entity,” again in an
attempt to explain away the continued delays. Defendant Sefudi shared this letter with Solax, which
relied on the above-referenced representations in proceeding with its construction project in
Mexico.

53. No payment under the loan was made within ten days of the August 12, 2019 letter.

54. On or about September 9, 2019, Sefudi Group received a letter from the Ithuba
Defendants stating that the funding was still on track. The letter further stated that the first payment
under the loan would “surely” be within the month of September, 2019. Defendant Sefudi shared
this letter with Solax, which relied on the above-referenced representations in proceeding with its
construction project in Mexico.

55. No payment under the loan was made during September, 2019.

56. On or about September 13, 2019, Sefudi Group wrote a letter to the Ithuba Defendants,
advising that rt will pursue all legal means available if the loan funds were not received. Defendant

Sefudi shared this letter with Solax.

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 10 of 21

$7. Onor about October 11, 2019, Sefudi Group received a letter from the Ithuba Defendants
stating that Ithuba cannot engage in business while litigation is threatened. The letter further stated
that the funds would be released within the next ten days.

58. The October 11, 2019 letter further stated that: “The legal address of Ithuba Credit
Corporation is as per MOU agreement in New York.” [Emphasis added. ]

59. The October 11, 2019 letter further stated that “if the Sefudi Group are not prepared [sic]
to wait for the fund payment as indicated or not accepting the feedback as above, Ithuba Credit
Corporation will then pay back the initiation fees paid to Ithuba Credit Corporation.” Defendant
Sefudi shared this letter with Solax, which relied on the above-referenced representations in
proceeding with its construction project in Mexico.

60. No payment under the loan was made within ten days of October 11, 2019, nor was the
Monetization Fee returned.

61. On or about December 17, 2019, Solax sent a letter to Sefudi Group and Defendant

' Sefudi, stating that it had been over 400 days since the loan agreement was signed and that Solax
has incurred monetary and reputational damage. The letter further stated that December 20, 2019
was the absolute last day for the project to continue amicably.

62. No payment under the loan was made on or before December 20, 2019.

63.  Onorabout March 3, 2020, Mr. Jean Bilala, the Ithuba Defendants’ CEO and Chairman,
sent an email to Solax’s representatives directly, stating that his office will send an email with a
plan to end the matter within 72 hours.

64.  Onor about March 30, 2020, Solax’s representatives received a letter from Sefudi Group
asking what its role should be now that there was a direct line of communication between Solax

and the Ithuba Defendants.

10

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 11 of 21

65. On or about April 15, 2020, Solax sent a letter to the Ithuba Defendants, Defendant
Bilala, Sefudi Group and Defendant Sefudi requesting return of the loan monetization fee and
further funds to account for the time value of money, interest and expenses. The letter demanded a
total of $1.6 Million (USD), which included $900,000 (USD) as the then-present value of the
monetization fee; $400,000 (USD) to cover Solax’s administrative expenses, travels expenses and
escrow account set up; and $300,000 (USD) to cover Solax’s engineering, procurement, and
construction expenses in connection with the Mexico construction project.

66. On or about April 30, 2020, Solax received a letter from Defendant Sefudi stating that
the Ithuba Defendants’ chairman (i.e, Defendant Bilala) was in New York, and since New York
was shut down for the coronavirus pandemic, the loan would have to wait until business resumed.

67.  Onor about April 30, 2020, Solax sent an email to Sefudi Group and Defendant Sefudi
stating that even though New York is shut down, people are still able to work from home and that
wireless banking services have not shut down.

68. On or about July 7, 2020, Solax’s representatives received an email from the Ithuba
Defendants stating that Defendant Bilala was making arrangements for the refund of the full amount
of the monetization fee to Solax. Solax again relied on these representations as to the refund.

69. The Ithuba Defendants never refunded any portion of the monetization fee to Solax.

70. On or about August 18, 2020, counsel for Solax sent a pre-litigation demand letter to
Sefudi Group, Defendant Sefudi, the Ithuba Defendants, Defendant Bilala, and Europlaw
demanding return of the monetization fee and advising that litigation will ensue if the fee was not
returned.

71. The Ithuba Defendants did not return any portion of the monetization fee to Solax in

response to the August 18, 2020 letter.

11

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 12 of 21

72. On or about November 23, 2020, counsel for Solax again sent a pre-liti gation demand to
the Ithuba Defendants and Defendant Bilala requesting the return of the monetization fee.

73. On or about December 1, 2020, the Ithuba Defendants and Defendant Bilala responded
to the November 23, 2020 pre-litigation demand letter stating that the Ithuba Defendants and
Defendant Bilala did not dispute $500,000 (USD) of the monetization fee and was prepared to make
arefund of that amount, with reasonable interest. A true and correct copy of the Ithuba Defendants
and Defendant Bilala’s response is annexed hereto as Exhibit 3.

74. To date, Ithuba Defendants have not refunded any portion of the monetization fee.

ALTER EGO ALLEGATIONS AGAINST ITHUBA DEFENDANTS
AND DEFENDANT BILALA

 

75. Upon information and belief, at all relevant times, as alleged more fully herein, each
Ithuba Defendant and Defendant Bilala acted as an agent, servant, employee, co-conspirator, alter-
ego and/or joint venture of the other Ithuba Defendants and Defendant Bilala, and in doing the
things alleged herein acted within the course and scope of such agency, employment, alter-ego
and/or in furtherance of the joint venture. Each of the Ithuba Defendants’ and Defendant Bilala’s
acts alleged herein was done with the permission and consent of each of the other Ithuba Defendants
and Defendant Bilala.

76. At all times relevant hereto, Defendants Ithuba Credit Corporation, Ithuba Investment
Bank and Statutory Trust, Ithuba Business Advisory Services, Inc., Ithuba Holdings, Inc. and ISCC
Group of Companies were alter egos of Defendant Ithuba Savings and Credit, and there exists, and
all times herein mentioned, has existed, a unity of interest and ownership between the Ithuba
Defendants and Defendant Bilala such that any separateness between them has ceased to exist. The
various entities within the Ithuba Defendants do not each maintain an existence that is separate and

distinct from the other entities within the Ithuba Defendants.
12

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 13 of 21

77. Upon information and belief, Defendant Bilala is the Executive Chairman of Ithuba
Credit Corporation. Defendant Bilala has at all times herein mentioned controlled, dominated,
managed and operated each and every one of the Ithuba Defendants to suit his convenience.

78. Upon information and belief, Defendant Bilala regularly uses the following email
addresses, indicating his connection to Ithuba Investment Bank and Statutory Trust, Ithuba Savings

and Credit, and Ithuba Credit Corp.: jean@ithubainvestmentbank.com;

 

jean(@ithubasavingscredit.com; and jean(@ithubacreditcorp.com .

 

79. Defendant Bilala and the Ithuba Defendants have made affirmative representations to
Solax’s representatives regarding the Solax loan using all of the following email addresses:
jean@ithubainvestmentbank.com; jean@ithubasavingscred.com; jean@ithubacreditcorp.com:; and

complai nee(@ithubabank,.com.

 

80. Each of the Ithuba Defendants are involved in and responsible for the non-payment of
the loan as described above.

81. The Loan Agreement states that the funding for the loan would be coming from Ithuba
Savings and Credit Corp.

82. Inor about May 2019, the Ithuba Defendants communicated to Solax that it obtained a
banking license in the United States. In one sentence regarding the banking license, the
communication stated that both Ithuba Credit Corporation and Ithuba Investment Bank and Tmst
were the entities that obtained the banking license.

83. Upon information and belief, Ithuba Credit Corporation and Ithuba Investment Bank and

Statutory Trust share office space at One World Trade Center, Suite 8500, New York, NY 10007.

13

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 14 of 21

SOLAX’S DAMAGES

84.  Solax has experienced monetary and reputational damages due to Defendant’s non-
payment of the loan.

85. On or about November 14, 2018, Solax’s representatives sent a letter to Sefudi Group
and Defendant Sefudi alerting Sefudi that Solax’s planned contractor for the first phase of
construction will be raising its prices for 2019, and that therefore Solax has begun to experience
damages due to the delay in funding.

86. The November 14, 2018 letter further informed Sefudi Group and Defendant Sefudi that,
for each month that the contractor’s personnel who had been reserved to work on the construction
of the solar farm did not work on the farm but needed to be retained, Solax was being charged
approximately $53,000 (USD) per month to retain the personnel.

87. Upon information and belief, this correspondence was shared with the Ithuba Defendants
and Defendant Bilala, who were at all times aware of Solax’s transactional obligations and the
monetary and reputational damages that may be incurred and in fact were incurred.

88.  Solax S.A. has lost permits and licenses that are required to build the first phase of its
solar farm due to the delay in starting the project which is due directly to the non-payment of the
loan.

89. Defendants were aware that Solax was going to use the money from the loan to initiate
construction on phase I of the solar farm project and were aware of the monetary and reputational
damage that Solax would incur if the funding was not procured within the represented deadlines.

90. It was foreseeable that Solax would experience both financial and reputational harm if it

was not able to begin construction on the solar farm on time.

14

11455019v.1
 

Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 15 of 21

FIRST CAUSE OF ACTION

 

BREACH OF CONTRACT AGAINST ITHUBA DEFENDANTS
AND DEFENDANT BILALA

91.  Solax repeats and realleges each and every allegation of paragraphs 1 through 90 as
though full set forth herein.

92. Upon information and belief, Sefudi Group and/or its agents and representatives, on the
one hand, and one or more of the Ithuba Defendants on the other hand, entered into one or more
agreements, requiring the Ithuba Defendants to fund a loan for the benefit of Solax $.A. for the
amount of $100,000,000.

93.  Solax S.A. and Solax LLC are third party beneficiaries to the contract between Sefudi
Group and the Ithuba Defendants.

94. Pursuant to the contract, the Ithuba Defendants were to make the funds under the contract
available to Solax S.A. between September, 2018, and December, 2018. The Ithuba Defendants
never made the funds available to Solax 5.A.

95. Pursuant to the Loan Agreement, Solax $.A. was to pay a Monetization Fee to Sefudi
Group of $780,000 (USD). Solax made that payment on or about August 20, 2018.

96. Upon information and belief, the $780,000 (USD) that Solax 8.A. wired to Sefudi Group
was transferred to Europlaw Group Incorporated and was then transferred to an account for Ithuba
Credit Corporation pursuant to a contract obligating the Ithuba Defendants to fund the loan to Solax
S.A.

97. In breach of the contract to fund a loan for the benefit of Solax S.A., the Ithuba
Defendants never made the payments to Solax 8.A.

98. While admitting to being in possession and/or control of the Monetization Fee paid by

Solax S.A., the Ithuba Defendants ignored repeated demands to receive the loan tranches under the
15

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 16 of 21

Loan Agreement and its contract with Sefudi Group and/or their agents and representatives and has
never made the funds available to Solax 8.A.

99. The Ithuba Defendants and Defendant Bilala ignored repeated demands since April 15,
2020 to return the loan Monetization Fee of $780,000 (USD) plus incurred damages to Solax.

100. The Ithuba Defendants’ breach of contract, to which Solax S.A. and Solax LLC are third-

party beneficiaries, has damaged Solax in an amount exceeding $75,000 (USD).

SECOND CAUSE OF ACTION

MONEY HAD AND RECEIVED AGAINST ITHUBA
DEFENDANTS AND DEFENDANT BILALA

 

101. Solax repeats and realleges each and every allegation of paragraphs 1 through 100 as
though fully set forth herein.

102. On or about August 20, 2018, the Ithuba Defendants and Defendant Bilala received a
sum of $780,000 (USD) from Solax S.A. Due to the Ithuba Defendants’ and Defendant Bilala’s
actions, Solax §.A. received no consideration for that sum of money.

103. Upon information and belief, the Ithuba Defendants and Defendant Bilala benefitted
from the use and enjoyment of that money for over two years.

104. The Ithuba Defendants and Defendant Bilala should not, in good conscience, be
permitted to retain the $780,000 (USD).

105. Asaresult of the Ithuba Defendants’ and Defendant Bilala’s actions, Solax was damaged

in an amount exceeding $75,000 (USD).

16

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 17 of 21

THIRD CAUSE OF ACTION

UNJUST ENRICHMENT AGAINST ITHUBA DEFENDANTS
AND DEFENDANT BILALA

106. Solax repeats and realleges each and every allegation of paragraph 1 through 105 as
though fully set forth herein.

107. The Ithuba Defendants and Defendant Bilala were enriched by the receipt of $780,000
of Plaintiffs’ money on or about August 20, 2018. Plaintiffs received no consideration for this
money.

108. Itis against equity and good conscience to allow the Ithuba Defendants and Defendant
Bilala to retain this money.

109. The Ithuba Defendants’ and Defendant Bilala’s unjust enrichment has damaged Solax in

an amount exceeding $75,000 (USD).

FOURTH CAUSE OF ACTION

FRAUD AND FRAUDULENT MISREPRESENTATION
AGAINST ALL DEFENDANTS

 

110. Solax repeats and realleges each and every allegation of paragraph 1 through 109 as
though fully set forth herein.

111. The Ithuba Defendants and Defendant Bilala received $780,000 (USD) on or about
August 20, 2018, representing that money as a Monetizing Fee pursuant to the Loan Agreement for
a $100,000,000 (USD) loan for the benefit of Solax S.A.

112. Defendants made numerous false statements of fact to Plaintiffs regarding the funding of
the loan as set forth in detail in the BACKGROUND FACTS section of this Complaint. On

numerous occasions, Defendants falsely represented the dates certain by which the funding of the

17

1145501 9v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 18 of 21

loan would be complete and Solax has relied on these representations while trying to maintain the
licenses and permission to proceed with the construction project in Mexico.

113. Contrary to the Defendants’ numerous representations set forth above, the loan to Solax
S.A. was never funded.

114. Plaintiffs justifiably relied on Defendants’ statements regarding the funding of the loan
and the timing of such funding, as Defendants represented the Ithuba Defendants and held the
Ithuba Defendants out to be a bank and financial services company that is in compliance with
international and United States banking regulations.

115. Defendants’ fraud and fraudulent misrepresentation has damaged Solax in an amount

exceeding $75,000 (USD).

FIFTH CAUSE OF ACTION

PROMISSORY ESTOPPEL AGAINST ITHUBA DEFENDANTS
AND DEFENDANT BILALA

116. Solax repeats and realleges each and every allegation of paragraph 1 through 115 as
though fully set forth herein.

117. The Ithuba Defendants and Defendant Bilala promised to fund a loan to Solax S.A. for
the amount of $100,000,000 (USD), as evidenced by numerous communications between the
parties herein as set forth in the BACKGROUND FACTS section of this Complaint.

118. Solax $.A. paid a monetization fee for that loan, which was received by the Ithuba
Defendants, in the amount of $780,000 (USD).

119. Plaintiffs justifiably relied on the Ithuba Defendants’ and Defendant Bilala’s statements

regarding the funding of the loan, as the Ithuba Defendants represented themselves and held

18

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 19 of 21

themselves out to be a bank and financial services company that is in compliance with international
and United States banking regulations.
120. The Ithuba Defendants’ and Defendant Bilala’s actions have damaged Solax in an

amount exceeding $75,000 (USD).

SIXTH CAUSE OF ACTION
CONVERSION AGAINST ITHUBA DEFENDANTS AND DEFENDANT BILALA

121. Solax repeats and realleges each and every allegation of paragraph 1 through 120 as
though fully set forth herein.

122. The Ithuba Defendants and Defendant Bilala received a loan monetization fee of
| $780,000 (USD), paid by Solax 8.A., on or about August 20, 2018, in consideration of aloan to be
issued to Solax S.A. in the amount of $100,000,000 (USD).

123. The Ithuba Defendants and Defendant Bilala never made any payments of the loan.

124. The Ithuba Defendants and Defendant Bilala have ignored repeated demands by Solax
for return of the $780,000 (USD) loan monetization fee.

125. The Ithuba Defendants’ and Defendant Bilala’s unlawful misappropriation has damaged
Solax in an amount exceeding $75,000.

PRAYER FOR RELIEF
WHEREFORE, Solax prays that the Court enter judgment for:
1. An award of damages;
2. Interest and costs;

3. Such other and further relief as the Court may deem just and proper.

19

11455019v.1
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 20 of 21

DEMAND FOR JURY TRIAL

 

Solax demands a jury trial as provided by Federal Rule of Civil Procedure 38.

Dated: January 26, 2021

11455019v.1

Respectfully submitted,
By: sf Jana Slavina Farmer

Adam R. Bialek

Wilson Elser Moskowitz Edelman & Dicker LLP
150 E 42nd Street

New York, NY 10017

212.915.5143 (Direct)

212.490.3038 (Fax)
adam.bialek@wilsonelser.com

Jana S. Farmer

Wilson Elser Moskowitz Edelman & Dicker LLP
1133 Westchester Ave.

White Plains, NY 10604

914.872.7247 (Direct)

914.323.7001 (Fax)

Jana. Farmer@wilsonelser.com

Sarah Fink

Wilson Elser Moskowitz Edelman & Dicker LLP
666 Old Country Road, Suite 602

Garden City, NY 11530

516.228.8907 (Direct)

516.228.0200 (Fax)

sarah. fink@wilsonelser.com

Aitorneys for Plaintiff Solax Energia Altiplano
S.A. DE CV. and Solax Energy LLC

20
Case 1:21-cv-00863 Document1 Filed 01/31/21 Page 21 of 21

Civil Case No,

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

Xx

 

SOLAX ENERGIA ALTIPLANO 5.A. DE. C.V. AND
SOLAX ENERGY,

Plaintiffs ,
-against-

ITHUBA CREDIT CORPORATION; ITHUBA
SAVINGS AND CREDIT; ITHUBA INVESTMENT
BANK AND STATUTORY TRUST; ITHUBA
BUSINESS ADVISORY SERVICES, INC.; ITHUBA
HOLDINGS, INC.; ISCC GROUP OF COMPANIES,
JEAN BILALA AND SEFUDI PAUL MALEKA,

Defendants.

 

 

COMPLAINT AND JURY DEMAND

 

 

WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
Attorneys for Defendants
SOLAX ENERGIA ALTIPLANO &S.A. DE. €.V. AND SOLAK ENERGY
150 East 42°° Street
New York, New York 10077
(272) 490-3000

11455019v.1
